DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In a lamp, comprising a base, a height adjustable controller mounted on the base, a ball and socket joint mounted on the height adjustable controller, and a light source mounted on the ball and socket joint; the height adjustable controller is configured to adjust a height of the light source prior art fails to show or suggest the ball and socket joint comprises a seat body, a positioning ring and a spring and a tray all mounted in the seat body, a steering ball, and a steering tube connected to the steering ball; the steering tube is connected to the light source, the seat body is defined with a first through hole and a first opening communicated with the first through hole, the positioning ring is disposed in the first through hole and fixed to an inner wall of the first through hole, and the tray is slidably mounted in the first through hole, the spring is clamped between the positioning ring and the tray, the tray is clamped between the spring and the steering ball, a diameter of the steering ball is greater than a width of the first opening, a part of the steering ball is located in the first through hole, and a spherical center of the steering ball is located in the first through hole, and a remaining part of the steering ball is protruded out the first through hole from the first opening and connected with the steering tube.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA K TSO/Primary Examiner, Art Unit 2875